Citation Nr: 1545262	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for epilepsy.

2.  Entitlement to an increased disability rating greater than 10 percent for bilateral pes planus prior to August 7, 2013.

3.  Entitlement to an increased disability rating greater than 30 percent for bilateral pes planus on and after August 7, 2013.

4.  Entitlement to an increased disability rating greater than 40 percent for lumbar spine degenerative disc disease from June 23, 2008 to August 7, 2013.

5.  Entitlement to an increased disability rating greater than 20 percent for lumbar spine degenerative disc disease on and after August 7, 2013.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Stephen Bennett, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1983 to March 1986 and from November 1986 to April 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

During the course of the increased rating appeal, the Veteran submitted an assertion of unemployability due to his service-connected disabilities.  See May 2011 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.

In February 2014, the Veteran and his spouse presented testimony at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA examinations dated in August 2013.  A review of the Veterans Benefits Management System (VBMS) reveals an August 2013 VA vocational rehabilitation counselor report.  

In a recent September 2013 rating decision, the RO granted an increased rating of 30 percent for bilateral pes planus and 20 percent for lumbar spine degenerative disc disease on and after August 7, 2013.  The ratings for bilateral pes planus and lumbar spine degenerative disc disease prior to August 7, 2013 remain at 10 percent and 40 percent respectively.  Presumably, the Veteran continues to disagree with all ratings assigned.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The issues of service connection for PTSD and service connection for a cervical spine disorder as secondary to service-connected lumbar spine and epilepsy disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2013 statement; October 2013 NOD; February 2014 hearing testimony at pages 10-11.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is REMANDED to the AOJ for further development.  



FINDINGS OF FACT

1.  The Veteran's service-connected epilepsy is productive of at least one major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  

2.  Prior to August 7, 2013, the bilateral pes planus is not severe, is not characterized by objective evidence of marked deformity (pronation, abduction, etc.), does not exhibit pain on manipulation and use accentuated, and there is no probative indication of swelling on use, and no characteristic callosities.

3.  On and after August 7, 2013, the bilateral pes planus is not pronounced, is not with marked pronation, has no extreme tenderness of plantar surfaces of the feet, no marked inward displacement or severe spasm of the tendo Achillis on manipulation, and is actually improved by orthopedic shoes or appliances.

4.  From June 23, 2008 to August 7, 2013, the Veteran's degenerative disc disease of the lumbar spine is not productive of unfavorable ankylosis of the entire spine; unfavorable ankylosis of the entire thoracolumbar spine; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least at least 6 weeks during the past 12 months.  

5.  On and after August 7, 2013, the Veteran's degenerative disc disease of the lumbar spine is not productive of unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, favorable ankylosis of the entire thoracolumbar spine, forward flexion of 30 degrees or less, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria are met for an initial disability rating of 40 percent, but no greater, for the Veteran's service-connected epilepsy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.121, 4.124a Diagnostic Codes 8910, 8911 (2014).   

2.  Prior to August 7, 2013, the criteria for an increased disability rating greater than 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5276 (2014).

3.  On and after August 7, 2013, the criteria for an increased disability rating greater than 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5276 (2014).
 
4.  From June 23, 2008 to August 7, 2013, the criteria for an increased disability rating higher than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

5.  On and after August 7, 2013, the criteria for an increased disability rating higher than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the increased rating issues in this case was satisfied by letters sent to the Veteran dated in August 2009 and July 2013.  Moreover, the increased rating issues were last adjudicated by the RO in a September 2013 Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the August 2009 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The August 2009 VCAA letter, in particular, was fully sufficient.  

The Board notes that the increased rating issue on appeal for the epilepsy claim stems from disagreement with the initial evaluation assigned following the grant of service connection in a January 2010 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Thus, the Veteran has received all required notice in this case for the increased rating issues, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran, and the Veteran is represented by an attorney.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, VA vocational rehabilitation records, VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  Although the Veteran has credibly indicated that he was determined to be disabled by the Social Security Administration (SSA), a March 2011 response from the SSA was negative for any available disability records.  See May 2011 Formal Finding of Unavailability.  Thus there is no reasonable basis to attempt to secure any SSA records.  

The last VA examinations rating the severity of the Veteran's service-connected lumbar spine, pes planus, and epilepsy disabilities were in August 2013.  However, the record is adequate - the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Furthermore, the lay and medical evidence of record does not reveal additional worsening after the examination date.  The Board finds the examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and address the Veteran's symptoms as they relate to the relevant diagnostic codes.  Thus, new VA examinations are not warranted.  

With regard to the February 2014 hearing, a Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the travel board hearing, the VLJ, the Veteran, his spouse, and the representative outlined the increased rating issues on appeal.  They engaged in a discussion as to substantiation of those claims.  The Veteran discussed his specific symptomatology and why he believed his disorders should be granted a higher rating.  No potential favorable outstanding medical evidence was identified.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the February 2014 hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his attorney have not requested another hearing.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues on appeal.   

II.  Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55   (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

      A.  Epilepsy

The Veteran's epilepsy disability has been assigned an initial 20 percent disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8911 (epilepsy, petit mal).  This evaluation contemplates at least one major seizure in the last two years or at least 2 minor seizures in the last 6 months.  

The Veteran's epilepsy disorder was awarded under 38 C.F.R. § 4.124a, Diagnostic Code 8911 (petit mal epilepsy).  Based on findings in the August 2013 VA examination, it could also be rated under Diagnostic Code 8910 (grand mal epilepsy).  Under Diagnostic Code 8910, for grand mal epilepsy, and Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizure a Veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a.

Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

Under the General Formula for Major and Minor Epileptic Seizures, both the frequency and type of seizure a Veteran experiences are considered in determining the appropriate rating evaluation.  Assignment of a 40 percent rating is warranted when there is at least one major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  Assignment of a 60 percent rating is warranted when there is an average of at least one major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  An 80 percent evaluation is warranted when there is an average of at least one major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 100 percent evaluation is warranted when there is an average of one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2014).

In the presence of major and minor seizures, the predominating type of epilepsy is to be rated.  38 C.F.R. § 4.124a, Note (2).  There will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Note (3).

The evidence warrants a higher initial 40 percent rating, but no greater, for epilepsy under Diagnostic Code 8910.  38 C.F.R. § 4.7.  The Veteran's August 2013 VA examination revealed at least one major seizure in the last 6 months or 2 in the last year, which is supportive of an initial 40 percent rating under Diagnostic Code 8910.  See 38 C.F.R. § 4.124a.  In particular, the August 2013 VA examiner noted that continuous medication was required (Depakote) for the control of seizures.  The Veteran was diagnosed with major, generalized tonic-clonic convulsions.  An abnormal electroencephalogram (EEG) documented these seizures in 2008.  He has experienced at least two of these major seizures in the past year.  He also had what was described as various "near syncopal episodes."  These findings support a higher 40 percent rating throughout the appeal.  

There is no basis, however, for a higher, initial rating beyond the 40 percent level for epilepsy.  38 C.F.R. § 4.7.  In this regard, the lay and medical evidence of evidence of record does not reveal an average of at least one major seizure in 4 or fewer months over the last year, or 9 to 10 (or in excess of 10) minor seizures per week, which are the criteria necessary to demonstrate 60 or 80 percent ratings.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.  

Private neurology clinic notes dated in December 2008 and February 2009 and a December 2008 neurology consultation yielded a diagnosis of probable partial complex epilepsy.  The Veteran had fainting spells where he sweats and his eyes roll back.  He stops breathing, and they last 3 to 5 minutes.  The Veteran improved after a trial of Keppra.  

A July 2008 VA history and physical examination assessed syncopal episodes in which the Veteran can fall over and then vomit afterwards with bowel and bladder incontinence.  He reported no total loss of consciousness.  A November 2009 VA cardiac arrhythmia procedure note documented he was on Keppra for seizures, which lowered his frequency from tons to a few.  The indications were syncope with loss of consciousness in the past.  Upon testing, there were no episodes of syncope found.  

A November 2009 VA examiner with a December 2009 addendum diagnosed generalized epilepsy.  The Veteran had four since last year.  The Veteran eyes roll back, and he passes out.  He becomes incontinent at times.  He can vomit.  He can become blue and white, with effects lasting for a week.  Before Keppra, he used to have 3 to 4 seizures a week.  

A May 2011 private vocational rehabilitation consultant report mentioned seizures of 2 to 4 per week.  At the August 2013 VA examination, the examiner found grand mal seizures.  The Veteran reported seizures for several year, near syncopal episodes, and that the last seizure was about 6 months prior.  The examiner noted there were two major seizures in the past year, but no minor seizures, no minor psychomotor seizures, and no major psychomotor seizures.  

At the February 2014 hearing, the Veteran reported 2 to 3 major seizures a month, and 3 mild seizures per week.  They can take 2 to 3 days to recover from.  His wife testified that for the major seizures, he gets sweaty and nauseous, his eyes roll back, he convulses, his arms raise, and then he vomits.  He also has incontinence.  The Board finds this lay testimony competent, but not credible, based on the inconsistency with reports at the 2013 VA examination, self-interest, and hearing demeanor.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Accordingly, the evidence supports an initial 40 percent disability rating, but not greater, for the Veteran's epilepsy disability.  38 C.F.R. § 4.3.  There is also no basis to stage the Veteran's 40 percent rating for his epilepsy disability, as his symptoms have remained consistent throughout the entire appeal period.  Fenderson, 12 Vet. App. at 126.  

      B.  Bilateral Pes Planus Prior to August 7, 2013

In this case, the Veteran's bilateral pes planus is rated under Diagnostic Code 5276, acquired flatfoot.  38 C.F.R. § 4.71a (2014).  Prior to August 7, 2013, the Veteran's bilateral pes planus is rated as 10 percent disabling, which contemplates unilateral or bilateral disability that is moderate, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  

Under Diagnostic Code 5276, a 30 percent is warranted for bilateral disability when there is severe disability, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. A maximum 50 percent rating requires bilateral pes planus that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a (2014). 

Upon review of the evidence, prior to August 7, 2013, the Veteran does not meet the criteria for an increased disability rating greater than 10 percent for bilateral pes planus under Diagnostic Code 5276.  38 C.F.R. § 4.7.  The probative evidence of record does not reveal bilateral pes planus that is severe, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a.  Specifically, the Veteran underwent a VA examination in September 2009.  The September 2009 VA examiner, upon objective examination of the feet, found no pain upon range of motion of the ankles, no swelling, and no tenderness upon palpation.  Toes were without pain for range of motion.  The arches were non-tender to palpation.  There were no calluses.  Achilles tendon aligned normally bilaterally without pronation.  There was no additional weakness, fatigue, lack of coordination, or additional limitation of motion upon repetition.  There was no edema or instability.  It was noted that the functional limitations included standing and walking for short periods of time due to his bilateral pes planus.  He has tried inserts in the past without benefit.  The Veteran reported swelling, weakness, and fatigue.  But this does not indicate severe pes planus with deformity, callosities, and pain on manipulation.  Therefore, a 10 percent rating is appropriate prior to August 7, 2013, and an increased evaluation is not warranted.

      C.  Bilateral Pes Planus On and After August 7, 2013

As noted above, as of August 7, 2013, the Veteran's bilateral pes planus disability is rated as 30 percent disabling, which contemplates bilateral disability when there is severe disability, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. A maximum 50 percent rating requires bilateral pes planus that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a (2014). 

Upon review of the evidence, on and after August 7, 2013, the Veteran does not meet the criteria for an increased disability rating greater than 30 percent.  The probative medical and lay evidence of record does not reveal bilateral pes planus that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a.  The Veteran's lay statements and testimony as well as the August 2013 examination are negative for such evidence.  Specifically, the August 2013 VA examiner observed pain accentuated upon use of the feet, pain on manipulation of the feet, swelling on use, and marked pronation or deformity of the feet, all symptomatology indicative of a 30 percent rating.  However, the VA examiner specifically indicated the Veteran's symptoms were relieved by arch supports and shoes and that the Veteran did not exhibit extreme tenderness of plantar surface of the feet, or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  He uses a wheelchair and leg braces due to his knees.  Functioning of his feet was not diminished such that amputation with prosthesis would not be equivalent to his current condition.  The Veteran has a functional impact of painful walking due to his flat feet.  At the February 2014 hearing, the Veteran testified that his bilateral pes planus swelled up when he tried to work in 2006.  His feet swell and he cannot walk well.  But this testimony does not suggest that his symptoms more closely approximate pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Accordingly, an increased evaluation is not warranted under Diagnostic Code 5276.  

The Board has also considered whether an increased evaluation or separate, additional evaluations would be in order under other relevant diagnostic codes for the foot.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In any event, other diagnostic codes for foot disabilities are not more appropriate because the evidence of record does not support the presence of these foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (Morton's disease), Diagnostic Code 5280 (hallux valgus); Diagnostic Code 5281 (hallux rigidus); Diagnostic Code 5282 (hammer toes), Diagnostic Code 5283 (malunion or nonunion of the tarsal and metatarsal bones), Diagnostic Code 5284 (other foot injury).  Therefore, increased or separate evaluations are not for assignment.

Accordingly, on and after August 7, 2013, the Board concludes Veteran is not entitled to an increased evaluation in excess of 30 percent for his bilateral pes planus.  38 C.F.R. § 4.3.  

      D.  Lumbar Spine 
      
The Veteran's disability rating for his lumbar spine degenerative disc disease was reduced from 40 to 20 percent for a period of time during the appeal.  Regardless, the assignment of a staged rating which includes a higher evaluation followed by a lower evaluation does not require application of the reduction notice rule.  The procedural protections regarding reduction of stabilized evaluations under 38 C.F.R. § 3.344 only apply to prospective rating reductions and are inapplicable to retroactively assigned staged disability ratings, assigned as part of an initial or increased disability evaluation.  Thus, the provisions of 38 C.F.R. § 3.344, do not apply here to reductions in staged ratings.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
      
      i.  Prior to August 7, 2013

In this case, the Veteran's lumbar spine degenerative disc disease is rated under Diagnostic Code 5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2014).  Prior to August 7, 2013, the Veteran's lumbar spine degenerative disc disease is rated as 40 percent disabling, which contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, Note (2).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a, Note (5).  

Intervertebral disc syndrome, (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes assigns a maximum 60 percent rating for evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1). 

Prior to August 7, 2013, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 40 percent for his service-connected lumbar spine degenerative disc disease.  38 C.F.R. § 4.7.

As to orthopedic manifestations of the lumbar spine with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation, or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation, or even favorable ankylosis of the entire thoracolumbar spine prior to August 7, 2013.  38 C.F.R. § 4.71a.  There is no diagnosis of ankylosis in the evidence of record, and range of motion findings, although limited at times, do not reveal unfavorable ankylosis or even favorable ankylosis.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the range of motion findings of the lumbar spine at December 2008 and September 2009 VA examinations throughout the appeal, even when considering additional functional loss, the medical evidence shows that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.  In this regard, the December 2008 VA examination found the Veteran to have 30 degrees of lumbar flexion, 30 degrees of extension, 30 degrees of right lateral flexion and 25 degrees of left lateral flexion, and 35 degrees of right and left rotation, all with consideration of pain and three repetitive motions.  There was no change in range of motion due to pain, tenderness, muscle spasm, or fatigue.  The September 2009 VA examination found the Veteran to have 40 degrees of lumbar flexion, 10 degrees of extension, 20 degrees of right and left lateral flexion, and 35 degrees of right and left rotation, all with consideration of pain.  Repetitive motion and pain were considered, but the spine was not additionally limited by pain, fatigue, weakness, lack of coordination or any other contributive factors after repetitive use.  That is, there was no additional limitation of motion in degree.  VA and private treatment document low back pain, but fail to reveal any evidence of thoracolumbar spine ankylosis.  Furthermore, the Veteran's lay statements do not indicate that there has been ankylosis or lack of range of motion that more nearly approximates ankylosis.  The Board has considered the Veteran's need to walk with a cane constantly.  Nonetheless, it is apparent from the evidence of record that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.  

With regard to functional loss, as discussed above, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted prior to August 7, 2013 on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  The Board has considered the competent and credible lay evidence from the Veteran when considering functional loss.  The VA examinations dated in December 2008 and September 2009 document that the Veteran walks with a cane.  He has difficulty standing in one position due to weakness.  His ability to walk is markedly impaired, but it appeared this was due to generalized myopathy, rather than his specific low back pain.  The December 2008 VA examiner noted no flare-ups.  The Veteran does experience muscle spasms and generalized muscle weakness, not limited to the lumbar spine.  At the September 2009 VA examination, the Veteran described increasing low back pain with activities.  There is weakness in the low back during flare-ups.  Functional restrictions include limitations to walking or standing.  He uses a cane to ambulate still.  There was tenderness to palpation for the lumbar spine.  The Veteran's takes pain medications.  Nevertheless, the effect of the pain and other factors in the Veteran's lumbar spine is contemplated in the 40 percent rating assigned.  Indeed, as previously discussed, the evidence does not show that pain or other factors cause functional loss more closely approximating favorable or unfavorable ankylosis.  Pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With regard to incapacitating episodes, prior to August 7, 2013, the evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, which is required for a higher 60 percent rating.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  There are no VA or private treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least 6 weeks.  There is no mention in the record of any incapacitating episodes prior to August 7, 2013.  The December 2008 VA examiner specifically found no incapacitating episodes in the past 12 months.  Likewise, the September 2009 VA examiner found that the Veteran had not been incapacitating in the past 12 months.  Thus, a rating above 40 percent is not warranted for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

With regard to any associated neurological abnormalities, after reviewing the record prior to August 7, 2013, the Board further finds that separate disability ratings are not warranted.  The objective probative evidence of record does not identify any separate neurological findings or disability for the lumbar spine.  The December 2008 VA examiner discussed the Veteran's incontinence, decreased sensation in the legs, hyperactive reflexes, clonus of both ankles, tremors, and generalized imbalance.  However, the examination was compromised by the Veteran's generalized myopathic disease, which is nonservice-connected.  Notably, the Veteran's straight leg raise was negative bilaterally, and the VA examiner did not detect any evidence of radiculopathy.  Similarly, the September 2009 VA examiner noted that the Veteran denied true radicular symptoms.  His global diminished sensation in the arms and legs was due to his nonservice-connected cervical spine disorder.  

The Board concludes that the objective findings of the VA examinations are most probative, as they specifically tested for and found no neurological abnormalities due to the lumbar spine.  Thus, the preponderance of the evidence shows that the Veteran does not have radiculopathy or other neurological abnormalities from his lumbar spine disorder.  Therefore, prior to August 7, 2013, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant separate disability ratings under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994). 

Accordingly, prior to August 7, 2013, the Board concludes Veteran is not entitled to an increased evaluation in excess of 40 percent for his lumbar spine degenerative disc disease.  38 C.F.R. § 4.3.  

      ii.  On and After August 7, 2013

As noted above, as of August 7, 2013, the Veteran's lumbar spine degenerative disc disease is rated as 20 percent disabling, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. Diagnostic Code 5242.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, Note (2).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a, Note (5).  

Intervertebral disc syndrome, (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1). 

As of August 7, 2013, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 20 percent for his service-connected degenerative disc disease of the lumbar spine.  38 C.F.R. § 4.7.  

As to orthopedic manifestations of the lumbar spine with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation, or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation, or favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine 30 degrees or less, which is the criteria for 40 percent evaluations.  38 C.F.R. § 4.71a.  There is no diagnosis of ankylosis in the evidence of record and range of motion findings, although limited at times, are not limited to 30 degrees of flexion or less or favorable or unfavorable ankylosis.  The August 2013 VA examination contains no findings of ankylosis.  The lay hearing testimony in February 2014 similarly does not indicate that there has been ankylosis or findings more nearly approximating ankylosis or flexion limited to 30 degrees.  The Board has considered the Veteran's need to walk with a cane constantly, at times his use of a wheelchair.  Nonetheless, it is apparent from the evidence of record that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union.  

Moreover, even when considering the Veteran's complaints of pain and other functional loss factors, the evidence does show that there is functional loss more nearly approximating ankylosis or forward flexion of the thoracolumbar spine limited to 30 degrees or less.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the August 2013 VA examination found the Veteran to have 70 degrees of lumbar flexion, 20 degrees of extension, 15 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all with consideration of pain and repetitive motion.  That is, repetitive motion and pain were considered, but the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or any other contributive factors after repetitive use.  That is, there was no additional limitation of motion in degree.  

With regard to functional loss, as discussed above, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board has considered the competent and credible lay evidence from the Veteran when considering functional loss.  At the August 2013 VA examination, the Veteran reported flare-ups with loss of endurance and fatigue.  His objective factors of functional loss included less movement than normal, pain on movement, and disturbance of locomotion.  He also had guarding and muscle spasms causing abnormal spinal contour.  The Veteran wears a back brace.  He has pain especially when bending, lifting, and twisting.  At the February 2014 hearing, the Veteran reported he could not bend over, and could not stand for long periods of time.  He had flare-ups all the time.  Nevertheless, the effect of the pain and other factors in the Veteran's lumbar spine is contemplated in the 20 percent rating assigned.  Indeed, as previously discussed, the evidence does not show that pain or other factors cause functional loss more closely approximating favorable or unfavorable ankylosis or loss of flexion of 30 degrees or less.  Pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With regard to incapacitating episodes, as of August 7, 2013, the evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, which is required for a higher 40 percent rating.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The VA and private treatment records do not indicate that the Veteran was prescribed bed rest by any physician for at least 4 weeks but less than 6 weeks.  The August 2013 VA examiner found that the Veteran did not have intervertebral disc syndrome.  Although the Veteran reported he spent time in bed due to his lumbar spine flare-ups, there is no indication that bed rest was prescribed by a physician.  Thus, a rating above 20 percent is not warranted for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

With regard to associated objective neurological abnormalities, after reviewing the record, as of August 7, 2013, the Board further finds that separate disability ratings are not warranted.  The objective probative evidence of record does not identify any separate neurological findings or disability for the lumbar spine.  The August 2013 VA examiner found that although the Veteran exhibited hyperactive reflexes and some decreased sensation in the lower extremities, no radiculopathy of the lumbar spine was demonstrated.  No nerve roots were involved.  The Veteran did not have any other neurologic abnormalities of findings related to the lumbar spine.  The Board concludes that the objective findings of the VA examination is most probative, as the examiner specifically tested for and found no neurological abnormalities due to the lumbar spine.  Thus, the preponderance of the evidence shows that the Veteran does not have objective neurological abnormalities from his lumbar spine disorder.  Therefore, as of August 7, 2013, separate disability ratings are not warranted.

The Board must consider all other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  With regard to arthritis, since 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In other words, this diagnostic code does not have the potential to offer the Veteran a rating greater than the 20 percent he already has been granted here for the lumbar spine, or the 40 percent assigned prior to August 7, 2013.

Accordingly, on and after August 7, 2013, the Board concludes Veteran is not entitled to an increased evaluation in excess of 20 percent for his lumbar spine degenerative disc disease.  38 C.F.R. § 4.3.  

	E.  Extraschedular Evaluations

In reaching these decisions , the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's epilepsy, lumbar spine, and pes planus disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  The Veteran's symptoms related to pes planus include such things as swelling, pain, and additional functional loss; these are all reflected in the diagnostic criteria which assess pain, callosities, deformity, pronation, tenderness, inward displacement, spasm, failure to improve with orthopedic shoes or appliances, as well as additional function loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59,  4.71a.  The Veteran's reported lumbar spine symptoms include such things as pain, limitation of motion, and functional loss.  But loss of range of motion, pain, weakness, fatigability, and other forms of functional loss are all considered within the diagnostic criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59,  4.71a.  Regarding the epilepsy, the Veteran has reported seizures and symptoms associated with those seizures, including frequency of symptoms.  The General Rating Formula for Seizures contemplates both types of seizures, including such symptoms of interruption in consciousness, staring, rhythmic blinking of the eyes, nodding of the head, sudden jerking movements, sudden loss of postural control, medication taken, convulsions, and unconsciousness.  See 38 C.F.R. §§ 4.121, 4.122, 4.124a.  Thus, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptoms.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine, epilepsy, and pes planus disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

An initial 40 percent disability rating for epilepsy is granted, subject to the laws and regulations governing the payment of VA compensation. 

Prior to August 7, 2013, an increased disability rating greater than 10 percent for bilateral pes planus is denied.  

On and after August 7, 2013, an increased disability rating greater than 30 percent for bilateral pes planus is denied. 

From June 23, 2008 to August 7, 2013, an increased disability rating greater than 40 percent for lumbar spine degenerative disc disease is denied.  

On and after August 7, 2013, an increased disability rating greater than 20 percent for lumbar spine degenerative disc disease is denied. 


REMAND

Remand is required regarding TDIU as the Veteran has been awarded an increase in his service-connected epilepsy and to obtain an industrial and occupational survery.  First, the AOJ should afford the Veteran a VA social and industrial survey (in order to ascertain the impact of his service-connected disabilities on his ability to work).  The VA social worker or other appropriate personnel should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  A written copy of the report should be associated with the claims folder.

Second, in the decision above, the Board has granted a higher 40 percent disability rating for the epilepsy disability.  As a result, this case must be returned to the AOJ for the assignment of a 40 percent disability rating and effective date for that grant.  Subsequently, the AOJ must then reconsider whether the Veteran meets the percentage requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the TDIU issue is remanded for further development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities (his lumbar spine, epilepsy, bilateral pes planus, and left middle finger fracture disabilities) on his ability to work.  The social worker should not consider the Veteran's age and any nonservice-connected disorders.  

The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  A written copy of the report should be associated with the claims folder.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


